DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/21 has been entered.
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/21. Applicant’s election without traverse of invention I in the reply filed on 2/4/21 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al., US Patent Publication 2019/0326366 in view of Li et al., US Patent Publication 2021/0358379 in view of Jung et al., US Patent Publication 2019/0130822.
Regarding independent claim 1, Fan et al. teaches a display device (made as given in paragraph 0035), comprising: 
a substrate (substrate 11 of figure 1 as described in paragraph 0036); 
a display panel (display screen depicted in figure 2) which includes a first display area (display region 100 of figure 2 as given in paragraph 0053), a second display area (display region 300 of figure 2 as given in paragraph 0053), and a 5third display area between the first and second display areas (display region 200 of figure 2 as given in paragraph 0053), the first, second, and third display areas including a plurality of pixels (shown in figure 2 and described in paragraphs 0036 and 0053 where 100, 200, and 300 of figure 2 are each a different display area of the display screen with a plurality of pixels in each); and 
a sensor (photosensitive module 31 of figure 7 which can be a photoelectric sensor as given in paragraph 0107) and senses an external object (paragraph 0107 explains that the “photoelectric sensor can specifically be an infrared sensor for measuring whether a human face is close to the display screen” where the face is the sensed external object),
wherein a first pixel density of the first display area is less than a second pixel 10density of the second display area (paragraphs 0054-0056 explain how display region 100 of figure 2 has a pixel density that is less than the pixel density of display region 300 of figure 2), and 
wherein a pixel density of the third display area increases to the second display area (paragraph 0056 explains that “the second display region can be used as a transition display region between the first display region and the third display region” where “third display region of the display screen has a higher sub-pixel density, and the first display region has a lower sub-pixel density” such that the pixels increase in a direction moving down in the y direction of figure 2 from first display region 100 to second display region 300 as shown in figure 2 and based on the demand as given in paragraph 0088 to allow the pixel density of section 200 to be larger than the pixel density of section 100 as given in paragraph 0091).  
Fan does not teach a pixel density of the third display area in pixel rows extending in a first direction gradually increases with respect to a total number of light emitting elements in a corresponding pixel row in a second direction orthogonal to the first direction closer to the second area.
Li et al. teaches a pixel density of the third display area (transition display sub-area A3) in pixel rows extending in a first direction gradually increases with respect to a total number of light emitting elements in a corresponding pixel row (paragraph 0075 explains that “distribution density of pixels refers to the number of pixels arranged uniformly in a unit area” such that the density is given with respect to the total number in an area or row) in a second direction orthogonal to the first direction closer to the second area (paragraph 107 teaches that “the distribution density of pixels in the transition display sub-area can decrease gradually in the direction from the first display sub-area to the second display sub-area” as shown in the corresponding figures).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the pixel density layout of Li et al. into the system of Fan et al. The rationale to combine would be to allow screen-to-body ratio to be improved (paragraph 0003 of Li et al.).
Fan et al. and Li et al. does not teach the specific details of the sensor such as a sensor which is between the substrate and the first display area of the display panel, and senses an external object through the first display area.
Jung et al. teaches a sensor (component 740 of figure 7 as given in paragraph 0153 where paragraph 0142 explains the use of a proximity sensor as a use for the sensor capable of receiving external light) which is between the substrate (board 710 of figure 7) and the first display area of the display panel (display 720 of figure 7), and senses an external object through the first display area (paragraph 0140 describes a second display area 724 disposed on the component 740 through which the sensing occurs as given in paragraph 0143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the sensor of Jung et al. into the system of Fan et al. and Li et al.. The rationale to combine would be to maximize the display area by disposing the paragraphs 0015-0016 of Jung et al.).
Regarding claim 2, Fan et al. teaches the display device according to claim 1, wherein the pixel density of the 15third display area increases in a direction farther away from the first display area (paragraph 0056 explains that “the second display region can be used as a transition display region between the first display region and the third display region” where “third display region of the display screen has a higher sub-pixel density, and the first display region has a lower sub-pixel density” such that the transition would need to be similar to the closest display area to effectively transition).  
Regarding claim 3, Fan et al. teaches the display device according to claim 2, wherein the pixel density of the third display area is greater than the first pixel density and is less than the second pixel density (paragraph 0056 explains that “the second display region can be used as a transition display region between the first display region and the third display region” where “third display region of the display screen has a higher sub-pixel density, and the first display region has a lower sub-pixel density” such that the transition would need to be in between the two density values as depicted in figure 2).
Regarding claim 4, Fan et al. teaches the display device according to claim 1, wherein: 
display region 100 of figure 2) further includes pixel rows (rows of pixels depicted in figure 2), each including pixel areas in which pixels of the plurality of pixels are arranged (pixels depicted in figure 2) and transmissive areas in which the 34plurality of pixels is not arranged (blank areas in between pixels depicted in figure 2), and 
the transmissive areas are disposed at intervals of a preset first distance in each of the pixel rows (figure 2 shows the transmissive areas a certain distance apart).  
5 Regarding claim 5, Fan et al. teaches the display device according to claim 4, wherein the third display area (display region 200 of figure 2) further includes first to k-th sub-areas, each including the pixel areas and the transmissive areas, where k is a natural number greater than one (divisions of areas into sub-areas of the rows of pixel areas and blank or transmissive regions where there are greater than 1 rows).  
Regarding claim 6, Fan et al. teaches the display device according to claim 5, wherein:  
10the transmissive areas in a pixel row included in the first sub-area are disposed at intervals of a second distance greater than the first distance (given in paragraph 0056 that display region 200 of figure 2 is a transition region, the pixels increase in a direction moving down in the y direction of figure 2 from first display region 100 to second display region 300 such that the transmissive areas in between pixels increase in distance as shown in figure 2), and 
the transmissive areas in a pixel row included in the k-th sub-area are disposed at intervals of a third distance greater than the second distance (given in paragraph 0056 that display region 200 of figure 2 is a transition region, the pixels increase in a direction moving down in the y direction of figure 2 from first display region 100 to second display region 300 such that the transmissive areas in between pixels increase in distance as shown in figure 2).  
15 Regarding claim 7, Fan et al. teaches the display device according to claim 5, wherein: 
the first sub-area is adjacent to the first display area, and the k-th sub-area is adjacent to the second display area (divisions of areas into sub-areas of display region 200 of figure 2 defined to be from top to bottom in figure 2), and 
a distance between the transmissive areas in a first direction increases in a direction from the first sub-area to the k-th sub-area (given in paragraph 0056 that display region 200 of figure 2 is a transition region, the pixels increase in a direction moving down in the y direction of figure 2 from first display region 100 to second display region 300 such that the transmissive areas in between pixels increase in distance as shown in figure 2).  
Regarding claim 8, Fan et al. teaches the display device according to claim 7, wherein a number of pixels of the plurality of pixels included in each of the first to k-th sub-areas increases in a direction from the first sub-area to the k-th sub-area (given in paragraph 0056 that display region 200 of figure 2 is a transition region, the pixels increase in a direction moving down in the y direction of figure 2 from first display region 100 to second display region 300).
Regarding claim 9, Fan et al. teaches the display device according to claim 8, wherein lengths of the first display area, the second display area, and the third display figure 2 shows that the display regions 100, 200, and 300 are shown to be equal in length in a horizontal direction).  
Regarding claim 10, Fan et al. teaches the display device according to claim 7, wherein, for an identical image, a luminance of the first sub-area is lower than a luminance of the k-th sub-area (based on the pixel density described in paragraphs 0056-0058, the luminance varies from top to bottom of figure 2 as given).  
Regarding claim 11, Fan et al. teaches the display device according to claim 5, wherein, in each transmissive area, 10a light-emitting element and a transistor are not disposed (the transmissive area of figure 2 is defined to be the area shown without pixels or light-emitting elements and transistors as shown to allow transmittance as given in paragraph 0057).  
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al., US Patent Publication 2019/0326366 in view of Li et al., US Patent Publication 2021/0358379 in view of Jung et al., US Patent Publication 2019/0130822, further in view of Sun et al., US Patent Publication 2020/0075680.
Regarding claim 12, Fan et al. and Li et al. and Jung et al. teaches the display device according to claim 1, and Fan et al. teaches further wherein the third display area (display region 200 of figure 2) partially surrounds the first display area (display region 100 of figure 2). 
Although Fan et al. teaches the display regions to be adjoining such that each surrounds the other on one side, there is no teaching of display regions that completely surround each other. Sun et al. teaches display areas with different pixel densities that encircle and surround each other in concentric circles (shown in figure 5 and explained in paragraph 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the concentric circle layout of the display regions taught by Sun et al. into the system of Fan et al. and Li et al. and Jung et al. The rationale to combine would be to allow the desired ratio of transparent or transmissive regions to pixel regions in each of the display regions (paragraph 0052 of Sun et al.).
15 Regarding claim 13, Fan et al. and Li et al. and Jung et al. teaches the display device according to claim 12, and Fan et al. teaches further the display device wherein the third display area (display region 200 of figure 2) further includes: 
a first sub-area (topmost portion of display region 200 of figure 2 closest to first display area) including pixels of the plurality of pixels (shown in figure 2) that partially surround the first display area (display region 100 of figure 2); and 
a second sub-area (next portion of display region 200 of figure 2) including pixels of the plurality of pixels (shown in figure 2) that partially surround the 20first sub-area (topmost portion of display region 200 of figure 2).  
Although Fan et al. teaches the display regions to be adjoining such that each surrounds the other on one side, there is no teaching of display regions that completely surround each other. Sun et al. teaches display areas with different pixel densities that encircle and surround each other in concentric circles (shown in figure 5 and explained in paragraph 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the concentric circle layout of the display regions taught by Sun et al. into the system of Fan et al. and Li et al. and Jung et al. The rationale to combine would be to allow the desired ratio of transparent or transmissive regions to pixel regions in each of the display regions (paragraph 0052 of Sun et al.).
Regarding claim 14, Fan et al. teaches the display device according to claim 13, wherein each of the first display area, the first sub-area, and the second sub-area further includes pixel areas in which 36pixels of the first display area and the pixels of the first and second sub-areas are arranged and transmissive areas in which the plurality of pixels is not arranged (figure 2 shows that each of the given areas include pixel areas of pixels and transmissive areas of no pixels as explained in paragraphs 0056-0057).  
Also, regarding claim 14, Sun et al. teaches further the display device according to claim 13, wherein each of the first display area, the first sub-area, and the second sub-area further includes pixel areas in which 36pixels of the first display area and the pixels of the first and second sub-areas are arranged and transmissive areas in which the plurality of pixels is not arranged (paragraph 0052 explains that each of the given areas include pixel areas of pixels and transmissive areas of no pixels).  
Regarding claim 15, Sun et al. teaches further the display device according to claim 14, wherein:  
5a first ratio indicating a ratio of the transmissive areas to the pixel areas in the first display area is greater than a second ratio indicating a ratio of the transmissive areas to the pixel areas in the first sub-area (paragraph 0052 states that “The ratio of the total area of all second transparent portions 50 to the total area of all third pixel units 40 in the transition region 3 is less than the ratio of the total area of all first transparent portions 20 to the total area of all first pixel units 10 in the first region 1. That is to say, the density of the pixel units in the transition region 3 is larger than that of the first region 1 and less than that of the second region 2.”), and 
paragraph 0052 states that “The ratio of the total area of all second transparent portions 50 to the total area of all third pixel units 40 in the transition region 3 is less than the ratio of the total area of all first transparent portions 20 to the total area of all first pixel units 10 in the first region 1. That is to say, the density of the pixel units in the transition region 3 is larger than that of the first region 1 and less than that of the second region 2.”).  
Regarding claim 16, Sun et al. teaches further the display device according to claim 14, wherein: 
the transmissive areas of the first sub-area (transmission region 3 of figure 5) are provided along a boundary of the first display area (first region 1 of figure 5), and the transmissive areas of the second sub-area (second region 2 of figure 5) are provided along a boundary of the first sub-area (figure 5 shows that the sub-areas 1, 2, and 3 border each other such that both pixel areas and transmissive areas are along the boundary of each other), and  
15a distance between the transmissive areas of the first sub-area is less than a distance between the transmissive areas of the second sub-area (to allow the ratio described in paragraph 0052 based on the density in each region).  
Response to Arguments
Applicant's arguments filed 11/9/21 have been fully considered but they are not persuasive.
Applicant contends that the rejection over 35 USC 112 is inappropriate due to the case law surrounding the term “substantially” as recited in claim 9. The examiner 
Applicant contends that the prior art does not teach different rows of the transition section having different pixel densities such that the pixel densities of the rows closer to the second display area are increased with respect to the total number of pixels. The examiner disagrees. These feature was not previously claimed and has now been properly addressed above. Fan teaches changes to the pixel densities in a transition region based on the demand as given in paragraph 0088 to allow the pixel density of section 200 to be larger than the pixel density of section 100 as given in paragraph 0091. However, Fan does not explicitly give the density of the transition to be a number with respect to the total, even though it is implied. Li et al. explicitly teaches in paragraphs 0075 and 0107 that the density of the pixels with respect to the total gradually increases between the regions, going from the low density to high density regions. Thus, Li et al. explicitly states what is implicitly suggested by Fan such that the combination of references teaches the limitations claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang and Liu were cited in the notice of references cited and each teach similar concepts of different pixel regions of varying pixel densities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627